

Exhibit 10.9
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made this 24th day of June,
2008, by and between Woodward Broadcasting, Inc. (the “Seller”), and Luken
Communications, LLC (“Buyer”).


WITNESSETH:


WHEREAS, Seller is the holder of certain licenses and authorizations of
eligibility (the “Licenses”) issued by the Federal Communications Commission
(the “FCC”) for the following television station (the “Station”);


KUTU-CA (Facility ID No. 31369), licensed to Tulsa, Oklahoma.


WHEREAS, in accordance with applicable FCC requirements, Seller wishes to sell
and assign the Licenses and all assets used solely in the operation of the
Station to Buyer and Buyer wishes to buy and acquire such assets from Seller;


NOW THEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants contained herein, the parties, intending to be legally bound,
agree as follows:


1. Purchase and Sale of Assets. Subject to the terms and conditions set forth
below, Seller agrees to assign, sell and transfer to Buyer, and Buyer agrees to
purchase from Seller, all of Seller’s rights, title and interest in and to the
assets, properties and business (except for Excluded Assets) of every kind and
description, wherever located, real, personal, tangible or intangible, used
solely by or otherwise relating solely to the Station as the same shall exist on
the Closing Date (as defined herein) (collectively, the Station Assets”). Seller
agrees that the Station Assets on the Closing Date shall be free and clear of
any and all liens, claims, petitions, charges and encumbrances of any nature
whatsoever (“Liens”), and shall include:


(a) the Licenses and any and all other FCC authorizations pertaining to the
Station set forth on Schedule 1(a) hereto;
(b) any and all pending applications before the FCC which relate solely to the
Station;


(c) all books and records relating solely to the Station;
(d) all of Seller’s proprietary information, technical information, demographic
and market data, coverage maps, diagrams and the like which relate solely to the
Station or to the future business of the Station;


(e) all of the Seller’s land, leases, land purchase contracts, tower
registrations, tower permits relating solely to the Station, including but not
limited to all rights, title and interest under the leases, subleases, licenses,
occupancy agreements or other contracts relating solely to the Station, as set
forth on Schedule 1(e) hereto (collectively the “Real Property”);


--------------------------------------------------------------------------------



(f) all of the Seller’s right, title and interests under existing agreements,
contracts, commitments, leases relating solely to the operation of the Station
as more fully described on Schedule 1(f) hereto; and


(g) all of the Seller’s supplies, equipment, inventories and other property
purchased but not installed, as and relating solely to the operation of the
Station, as set forth on Schedule 1(g) hereto.


In connection with the purchase of Station Assets, Buyer shall assume and agree
to pay, perform and discharge when due the following obligations arising in
connection with the Station Assets and operation of the business, as the same
shall exist on the Closing Date (collectively, the “Assumed Liabilities”): (i)
those liabilities arising from the Station Assets that are scheduled by Seller
in Schedule 3.6 set forth herein and agreed upon by both Parties, (ii) all
obligations of Seller under the leases, contacts and other agreements included
in the Station Assets arising and to be performed on or after the Closing Date,
but excluding any such obligations arising or to be performed prior to the
Closing Date.


1.1 Excluded Assets. Notwithstanding the foregoing, the Station Assets shall not
include the following:


(a) cash, cash equivalents and cash items of any kind whatsoever, certificates
of deposit, money market instruments, bank balances and rights in and to bank
accounts, Treasury bills and marketable securities and other securities;
 
(b) contracts of insurance and insurance plans and the assets thereof,
promissory notes, amounts due from employees, bonds, letters of credit or other
similar items and any cash surrender value in regard thereto;
 
(c) corporate records and other books and records that pertain to internal
corporate matters of the Parties and account books of original entry with
respect to the Station and all original accounts, checks, payment records, Tax
records and other similar books, records and information relating to operation
of each respective Station’s Business and any other Assets prior to Closing;


(d) any rights of Seller or its affiliates as of the Closing Date to payment for
the sale of advertising time and other goods and services by the Station prior
to the Closing Date (“Accounts Receivable”)


(e)  Any contracts not set forth under Schedule 1(f) hereto; and


(f) the assets of Seller located at Seller’s or Seller’s Affiliate’s master
control facilities located in Little Rock, Arkansas that may be used in the
operation of the Station.


--------------------------------------------------------------------------------



2. Purchase Price and Payment. 


(a) The purchase price for the Station Assets shall be One Million Dollars
($1,000,000) (as adjusted pursuant to the purchase price adjustments set forth
herein, the “Purchase Price”) to be paid at Closing via a wire transfer of
immediately available funds, to an account designated in writing by the Seller
to Buyer. Buyer, and affiliates of the Seller, are also entering into
contemporaneous agreements for the assignment of additional stations (including
Licenses and relevant Station Assets), attached on Schedule 2(a) hereto (the
“Additional Stations”), at the prices set forth therein and Buyer is paying to
Seller Five Million Dollars ($5,000,000) as described in Schedule 2(a). The
Parties agree that only in the event there is a simultaneous Closing on the
Station and Additional Stations, the combined purchase price shall be in an
amount not to exceed Seventeen Million Five Hundred Thousand Dollars
($17,500,000), subject to the payment provisions set forth on Schedule 2(a).
Otherwise, the Purchase Price set forth in this Section 2(a) and the allocated
values set forth on Schedule 2(a) shall apply.
 
(b) Except for Seller’s contractual relationship with Patrick Communications,
Inc., for which it shall be solely responsible, Seller and Buyer each represent
and warrant to the other that neither Buyer nor Seller has engaged any other
broker, finder or agent in connection with the transactions contemplated by this
Agreement.
 
(c) If, within the first 12 month period following Closing, Buyer enters into an
agreement to directly or indirectly sell, transfer, assign or otherwise dispose
of (any of the foregoing, a “Transfer”) all or any portion of the capital stock
or assets of the Station, collectively or individually, to an unaffiliated third
party, fifty percent (50%) of the net proceeds of the purchase price from that
transaction that are of an amount greater than the Purchase Price (determined,
in the case of a sale of certain of the Station Assets set forth on Schedule
2(a), on a proportionate basis; provided, that in the event the Purchase Price
paid by Buyer was reduced as contemplated by Section 2(a), the Purchase Price
for purposes of this Section 2(c) shall also be determined based on such reduced
amount) shall be paid to Seller within three (3) business days after closing on
such future transfer.
 
(d) If, within the second 12 month period following Closing, Buyer enters into
an agreement to directly or indirectly sell, transfer, assign or otherwise
dispose of (any of the foregoing, a “Transfer”) all or any portion of the
capital stock or assets of the Station, collectively or individually, to an
unaffiliated third party, twenty five percent (25%) of the proceeds of the
purchase price from that transaction that are of an amount greater than the
Purchase Price (determined, in the case of a sale of any certain of the Station
Assets set forth on Schedule 2(a) to be on a proportionate basis) shall be paid
to Seller within three (3) business days after closing on such future transfer.
 
(e) All revenues and all expenses arising from the Station Assets shall be
allocated between Buyer and Seller in accordance with generally accepted
accounting principles, consistently applied, and to effect the principle that
Seller shall receive all revenues and shall be responsible for all expenses,
costs and liabilities related to the period prior to the Closing Date, or
arising out of events related to Seller’s ownership of the Station Assets or
Seller’s operation of the Station prior to the Closing Date, and Buyer shall
receive all revenue and shall be responsible for all expenses, costs and
liabilities related to the period subsequent to the Closing Date, or arising out
of events related to Buyer’s ownership of the Station Assets or Buyer’s
operation of the Station subsequent to the Closing Date


--------------------------------------------------------------------------------



3. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer, to the best of its actual knowledge, as follows:


3.1 Organization, Standing and Qualification. Seller is a corporation organized
under the law of the State of Arkansas, has all requisite power and authority to
enter into this Agreement and the other documents and instruments to be executed
and delivered by Seller and to carry out the transactions contemplated hereby
and thereby.


3.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement and the other Transaction Documents (as defined in
Section 7(d)) by Seller have been and will be duly and validly authorized by all
necessary action on the part of Seller. This Agreement has been duly signed and
delivered by Seller and constitutes the legal, valid and binding obligations of
Seller, enforceable in accordance with its terms, except as the enforceability
may be affected by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally, and by judicial discretion in the enforcement of
equitable remedies.


3.3 Absence of Violation, Conflicting Agreements. The execution, delivery and
performance of this Agreement by Seller (with or without the giving of notice,
lapse of time, or both): do not require the consent of any third party other
than the FCC and those consents set forth in Schedule 3.3.


3.4 Real Property. No real property other than that listed on Schedule 1(e) is
used in, held for use in connection with, or necessary for the conduct of the
business or operation of the Station as they are now operated (other than
easements, rights of access, and the like included in the Purchased Assets).  
 
(a) Schedule 3.4(a) sets forth a list of each lease or similar agreement under
which either Seller is lessee of, or holds or operates, any Real Property owned
by any third Person as of the date of this (the “Real Property Leases). Seller
has not received any notice of a default, offset or counterclaim under any Real
Property Lease or any other communication asserting any material non-compliance
with any Real Property Lease. Except as set forth on Schedule 3.4(a), the
Seller’s interests under the Real Property Leases are free and clear of all
Liens other than liens for taxes not yet due and payable. The Seller has
delivered to Buyer true and complete copies of the Real Property Leases,
together, in the case of any subleases or similar occupancy agreements, with
copies of all other leases.
 
3.5 FCC and Governmental Matters.


(a) Seller is the sole holder of the Licenses attached as Schedule 1(a). Seller
has no other authorizations, construction permits or licenses issued by the FCC
pertaining to the Station. Except as set forth under Schedule 1(a), there is not
pending any action before the FCC to revoke, suspend, cancel, rescind or modify
the Licenses (other than proceedings to amend FCC rules of general
applicability).
 
(b) All regulatory fees, reports and other filings required to be filed with the
FCC by Seller have been filed.


--------------------------------------------------------------------------------



3.6 Liabilities. As used in this Agreement, the term “Liability” means and
includes any direct or indirect indebtedness, guaranty, endorsement, claim,
cause of action, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, asserted or unasserted, liquidated or
unliquidated, secured or unsecured. Except as otherwise set forth under Schedule
3.6, the Seller has no knowledge of any circumstances, condition, events or
arrangements, contractual or otherwise, which may give rise to material
Liabilities relating solely to the Station Assets or to which any of the Station
Assets may be subject either prior to or after the Closing Date. Buyer shall not
be required to assume any Liabilities except (i) those arising under Schedule
3.6 or otherwise explicitly being assumed herein , (ii) those arising on and
after the Closing Date, and (iii) those that arise under contracts being assumed
which become due pursuant to the terms of such contracts on and after the
Closing Date.


3.7 Absence of Contracts. Except as set forth under Schedule 3.7, Seller is not
a party to or bound by any written, oral or implied contract, agreement, lease,
power of attorney, guaranty, surety arrangement or other commitment relating in
any way to any of the Station Assets or to the future business of the Station,
except to the extent they were entered into in the ordinary course consistent
with past practice and are not material to the Seller or the Station Assets.


3.8 Scope of Representations and Warranties. Notwithstanding anything to the
contrary contained in this Agreement, it is the explicit intent of each party
hereto that Seller is making no representation or warranty whatsoever, express
or implied, including but not limited to any implied representation or warranty
as to condition, merchantability or suitability as to any of the Station Assets,
except those representations and warranties contained in this Section 3.


4. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:


4.1 Organization and Standing. Buyer is a limited liability company organized
under the laws of the State of Tennessee, and has all requisite corporate power
and authority to enter into this Agreement and the other documents and
instruments to be executed and delivered by Buyer and to carry out the
transactions contemplated hereby and thereby.


4.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement by Buyer have been duly and validly authorized by
all necessary action on the part of Buyer. This Agreement has been duly signed
and delivered by Buyer and constitutes the legal, valid and binding obligations
of Buyer, enforceable against it in accordance with its terms, except as the
enforceability may be affected by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally, and by judicial discretion in the
enforcement of equitable remedies.


--------------------------------------------------------------------------------



4.3 Absence of Violation, Conflicting Agreements. Buyer’s execution, delivery
and performance of this Agreement (with or without the giving of notice, lapse
of time, or both): (i) do not require the consent of any third party other than
the FCC; (ii) will not violate any provision of its Articles of Incorporation or
By-laws; (iii) will not violate any applicable law, judgment, order, injunction,
decree, rule, regulation, ordinance or ruling of any court or governmental
authority; (iv) will not conflict with, constitute grounds for termination of,
result in a breach of, constitute a default under, or accelerate or permit the
acceleration of any performance required by the terms of any agreement,
instrument, license or permit to which Buyer is a party or by which Buyer may be
bound, such that Buyer could not acquire the Station Assets.


4.4 Absence of Litigation. There is no suit, action, proceeding or investigation
pending or, to Buyer’s knowledge, threatened before any federal, state or local
court, grand jury, administrative or regulatory body, arbitration, or mediation
panel or similar body, to which Buyer is a party, which seeks to enjoin or
prohibit or otherwise to question the validity of any action taken or to be
taken by Buyer pursuant to or in connection with this agreement.
 
4.5 Financial Ability. Buyer has the funds available to purchase the Station
pursuant to the consideration provisions set forth under Section 2(a) of this
Agreement.


5. Covenants of Seller. Between the date hereof and the Closing Date, except as
contemplated by this Agreement or with the prior written consent of Buyer,
Seller hereby covenants and agrees:


(a) to notify Buyer promptly of the commencement or threat of any claim, suit,
action, arbitration, legal, administrative or other proceeding, governmental
investigation or tax audit against (i) Seller or (ii) any other party that
relates in any way to, or that could reasonably be expected to affect the
Licenses or any of the Station Assets;


(b) upon Buyer’s request and at Buyer’s expense, to file an application or
applications or to give written consent to Buyer filing an application or
applications with the FCC for modification of the transmitting facilities of any
of the Station.


(c) Notwithstanding any other provision of this Agreement to the contrary, Buyer
acknowledges and agrees that at any time prior to Closing, Seller and its
Affiliates and their respective directors (to the extent acting in their
capacity as such), officers, employees, investment bankers, attorneys,
accountants and other advisors or representatives (collectively,
"Representatives") shall have the right to directly or indirectly: (i) initiate,
solicit and encourage Acquisition Proposals (as defined below), including by way
of providing access to non-public information pursuant to (but only pursuant to)
one or more confidentiality agreements; and (ii) enter into and maintain
discussions or negotiations with respect to potential Acquisition Proposals or
otherwise cooperate with or assist or participate in, or facilitate, any such
inquiries, proposals, discussions or negotiations. As used herein, the term
"Acquisition Proposal" means any inquiry, offer or proposal made by any person,
entity or group at any time relating to any direct or indirect acquisition of
any or all of the Station Assets. Neither Buyer, its Affiliates nor any of their
respective Representatives shall cooperate with, and shall not take any action
that interferes with, any actions taken by Seller, its Affiliates and their
respective Representatives pursuant to this Section 5.3(c),


--------------------------------------------------------------------------------



6. Joint Covenants.


6.1 Cooperation. Buyer and Seller shall cooperate fully with each other and
their respective counsel in connection with any actions required to be taken as
part of their obligations under this Agreement, including (i) the filing of an
application (the “FCC Application”) with the FCC, (ii) the defense against any
petition to deny or informal objection filed against the FCC Application, and
(iii) the Buyer’s assumption of any leases or other agreements relating to the
Station and any third party consents required thereto. Seller and Buyer shall
each prepare its portion of the FCC Application, which shall be filed with the
FCC within ten (10) business days after the execution of this Agreement. Each
party shall share equally in the payment of FCC filing fees associated with the
FCC Application. Each party shall pay its own attorney fees incurred in filing
and prosecuting the FCC Application.


7. Seller’s Deliveries at Closing. At Closing, Seller shall deliver or cause to
be delivered to Buyer the following (collectively, the “Transaction Documents”):


(a) A Certificate, dated as of the Closing Date and signed by Seller to the
effect that (i) all representations and warranties of Seller contained in this
Agreement, the Bill of Sale, the Transaction Documents, or in any exhibit,
schedule, certificate or other document delivered pursuant hereto, shall be true
and correct in all material respects on and as of the Closing Date with the same
force and effect as if made on and as of that date, and (ii) all of the terms,
covenants and conditions to be complied with and performed by the Seller on or
prior to the Closing Date shall have been complied with or performed in all
material respects;


(b) Copies of the Licenses, together with a copy of the FCC’s consent to
assignment of the Licenses to Buyer or its assignee as contemplated by this
Agreement (the
“FCC Consent”), and all other files, records and correspondence pertaining to
the Licenses or the Station in Seller’s possession;


(c) Written evidence reasonably satisfactory to Buyer of the transfer of title
to the Licenses and the other Station Assets, provided, however, the parties are
in agreement that Seller is under no obligation to obtain approval of the
assignment of the Univision Affiliation Agreement dated March 30, 2007, by and
between Seller and Univision Network Limited Partnership, to Buyer; and


(d) A Bill of Sale, and other such documents or instruments as Buyer may
reasonably request to carry out the transaction contemplated by this Agreement,
including but not limited to documents evidencing assignment of the leases,
contracts and Licenses, if so required, except as otherwise provided herein.
 
8. Buyer’s Deliveries at Closing. At Closing, Buyer shall deliver or cause to be
delivered to Buyer the following:


(a) A Certificate, dated as of the Closing Date and signed by an executive
officer of Buyer, to the effect that (i) all representations and warranties of
the Buyer contained in this Agreement, or in any exhibit, schedule, certificate
or other document delivered pursuant hereto, shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if made on and as of that date, and (ii) all of the terms, covenants and
conditions to be complied with and performed by Buyer on or prior to the Closing
Date shall have been complied with or performed in all material respects;


--------------------------------------------------------------------------------



(b) The purchase price as provided in Section 2 hereof by wire transfer of
immediately available funds; and


9. Closing.


9.1 Time and Place. The Closing of the Station Assets by Buyer from Seller
("Closing") shall take place at a location the parties may mutually specify and
may be on the first business day following twenty (20) days after the date on
which the FCC Consent becomes a Final Order, or at such earlier time and place
as the parties may mutually agree in the event Buyer agrees to waive the Final
Order (such date, the "Closing Date"). As used herein a Final Order means a
written action or order issued by the FCC setting forth the grant of the FCC
consent (a) which has not been reversed, stayed, enjoined, anulled or set aside,
and (b) with respect to which no requests have been filed for administrative or
judicial review, reconsideration, appeal or stay, and the time for filing any
such requests and for the FCC to set aside or suspend the action on its own
motion has expired


10. Termination.


10.1 Termination by Buyer. Buyer may terminate this Agreement, if not then in
material default, upon written notice to Seller upon the occurrence of any of
the following:


(a) If FCC approval is denied or approval has not been received within the
period set forth in Section 10.2(b) and such denial or failure to receive
approval is in no part due to any wrongful act or omission by Buyer; or


(b) If the Seller defaults in the observance or in the due and timely
performance of any of its material covenants or agreements contained herein and
such default has not been cured within twenty (20) days after written notice by
the Buyer.
 
10.2 Termination by Seller. Seller may terminate this Agreement upon written
notice to Buyer upon the occurrence of any of the following:


(a) for any reason whatsoever, subject to responsibility for satisfying the
remedies set forth under Section 10.4 and Schedule 2(a) herein, provided that no
liability or obligation shall be owed to Buyer if Buyer is otherwise in breach
of its obligations and duties under this Agreement;
 
(b) If FCC approval is denied or approval has not been received within twelve
months from the date the FCC Application is filed and such denial or failure to
receive approval is in no part due to any act or omission by Seller, provided
however, that Seller, in its sole option, may extend for an additional six month
period; or


--------------------------------------------------------------------------------



(c) If the Buyer defaults in the observance or in the due and timely performance
of any of its material covenants or agreements contained herein, and such
default has not been cured within twenty (20) days after written notice by the
Seller.
 
10.3 Specific Performance. The parties recognize and agree that the Assets are
unique and that if, prior to Closing, Buyer breaches this Agreement and refuses
to perform under the provisions hereof, Seller would be damaged irreparably and
the award of monetary damages alone would not be adequate to compensate Seller
for its injury. Seller shall therefore be entitled to obtain specific
performance of the terms of this Agreement, and to injunctive or other equitable
relief as remedies or any such breach or failure to perform, without waiving any
other rights Seller receives herein or may have at law or equity.
 
10.4 Remedies. Buyer shall have the right to have the Initial Payment (as
defined in Schedule 2(a)) returned to it by Seller only under the following
circumstances:
 
(a) Termination by Buyer under Section 10.1(a) or 10.1(b);
 
(b) Termination by Seller under Section 10.2(a), provided, however, that if
Buyer is not otherwise in default, and Seller terminates this Agreement for the
purposes of entering into an agreement with an independent third party for the
sale of the Station, payment of the Initial Payment to Buyer shall not be due
and payable until consummation of the aforementioned transaction between Seller
and that third party;
 
(c) Termination by Seller under 10.2(b), provided Buyer is not otherwise in
default under this Agreement; or
 
(d) If there is a failure to close within 20 days after the FCC Consent becomes
a Final Order, and such failure is solely due to the fault of Seller, or in the
event that Seller fails to enter into a definitive agreement to sell the Station
to an unaffiliated third party within 20 days after the FCC Consent becomes a
Final Order, provided however that Buyer shall have the option to waive the
right to the return of the Initial Payment, and instead may claim specific
performance of the terms of this Agreement.
 
Further, the right to have the Initial Payment returned shall also include any
additional payments made by Buyer on the Purchase Price.
 
10.5 Effect of Termination. If this Agreement is validly terminated pursuant to
this Section 10, this Agreement will forthwith become null and void, and except
as otherwise set forth herein, there will be no further liability or obligation
on the part of Seller or Buyer (or any of their respective officers, directors,
employees, agents or other representatives or Affiliates).


11. Indemnification.
 
11.1 Seller’s Indemnification. Seller shall indemnify, defend and hold Buyer and
its officers, directors, employees or agents harmless from and against any and
all loss, cost, liability, damage and expense (including legal and other
expenses incident thereto) of every kind, nature or description arising out of:
(a) the breach of any representation or warranty of Seller set forth in this
Agreement or in any schedule or certificate delivered to Buyer pursuant hereto;
(b) the breach of any of the covenants or agreements by Seller contained in or
arising out of this Agreement or the transactions contemplated hereby; or (c)
the ownership of the Licenses prior to the Closing Date, and the conduct of the
business of the Station prior to the Closing Date, including, but not limited
to, any liability, judgment or damages against Seller, its officers, directors,
employees or agents, as a result of litigation involving the Seller prior to the
Closing Date.


--------------------------------------------------------------------------------



11.2 Buyer’s Indemnification. Buyer shall indemnify, defend and hold Seller and
its employees or agents harmless from and against any and all loss, cost,
liability, damage and expense (including legal and other expenses incident
thereto) of every kind, nature or description arising out of (a) the breach of
any representation or warranty of Buyer set forth in this Agreement; or (b) the
ownership of the Licenses after the Closing Date and the conduct of the Station
after the Closing Date; or (c) the breach of any of the covenants or agreements
by Buyer contained in or arising out of this Agreement or the transactions
contemplated thereby, including, without limitation, any failure to timely pay
or perform the Assumed Liabilities.
 
11.3 Indemnification Procedure. In the event of any claim for indemnification
hereunder, the claiming Party (the “Indemnified Party”) will promptly notify the
indemnifying Party (the “Indemnifying Party”) in writing of the basis for the
amount of the claim, including the name of any third party involved. The
Indemnifying Party will have the right, to be exercised within thirty (30) days
of notice, if liability to a third party is involved, to defend or compromise
such matter at the sole cost and expenses of the Indemnifying Party, and the
Indemnified Party must cooperate fully in such defense. The Indemnified Party
will not settle or compromise any claim by a third party for which it is
entitled to indemnification without the prior consent of the Indemnifying Party,
unless suit has been instituted and the Indemnifying Party has not assumed
control of the suit. The Parties agree that no amount shall be payable under
this Section 11 unless and until the aggregate amount of all indemnifiable
losses otherwise payable exceeds One Hundred Thousand Dollars ($100,000) (the
“Deductible”), and then only to the extent such claims exceed the Deductible.
The aggregate amount that either Party shall be required to indemnify and hold
harmless the other Party shall not exceed the amount of Four Hundred Thousand
Dollars ($400,000), provided that such limitation shall not apply to repayment
obligations to Buyer for return of payments on the Purchase Price. Further,
Buyer shall be prevented from seeking indemnification from Seller for matters of
which the Buyer has or should have had knowledge based on Henry Luken’s previous
position as CEO, President and/or Chairman of the Board of Directors of Equity
Media Holdings Corporation. To the extent that any losses that are subject to
indemnification pursuant to this Section 11.3 are covered by insurance, the
Indemnified Party shall use commercially reasonable efforts to obtain the
maximum recovery under such insurance; provided that the Indemnified Party shall
nevertheless be entitled to bring a claim for indemnification under this Article
in respect of such claims and the time limitations set forth in this Section for
bringing a claim of indemnification under this Agreement shall be tolled during
the pendency of such insurance claim. The existence of a claim by the
Indemnified Party for monies from an insurer or against a third party in respect
of any loss shall not, however, delay any payment pursuant to the
indemnification provisions contained herein and otherwise determined to be due
and owing by the Indemnifying Party. If the Indemnified Party has received the
payment required by this Agreement from the Indemnifying Party in respect of any
loss and later receives proceeds from insurance or other amounts in respect of
such loss, then it shall hold such proceeds or other amounts in trust for the
benefit of the Indemnifying Party and shall pay to the Indemnifying Party, as
promptly as practicable after receipt, a sum equal to the amount of such
proceeds or other amount received, up to the aggregate amount of any payments
received from the Indemnifying Party pursuant to this Agreement in respect of
such Loss. Notwithstanding any other provisions of this Agreement, it is the
intention of the parties that no insurer or any other third party shall be (i)
entitled to a benefit it would not be entitled to receive in the absence of the
foregoing indemnification provisions, or (ii) relieved of the responsibility to
pay any claims for which it is obligated.


--------------------------------------------------------------------------------



11.4 Survival. The representations and warranties set forth herein shall survive
the Closing for a period of twelve months after the Closing, and shall terminate
on such date except to the extent that any claims for indemnification in respect
of a breach of any such representation or warranty is made on or before such
date, in which case such representation or warranty shall survive until the
resolution of such claim.
 
12. Assignability.


(a) Each Party agrees that the entirety of the other Party’s unperformed rights,
duties, powers, benefits and obligations under this Agreement are assignable to
a commonly owned affiliate, provided that Party agrees to accept such assignment
and assume all such obligations hereunder. In addition, Buyer recognizes that
Seller may assign its rights hereunder to a third party upon Seller providing
prior written notice to Buyer, and that Buyer may assign its rights hereunder to
a third party only upon obtaining the prior written consent of Seller and the
Collateral Agent (as defined herein). Notwithstanding anything to the contrary
herein , Seller (or any of its trustees or successors) shall have the right,
without any notice to Buyer or any of its affiliates, to freely and without
limitation, assign this Agreement to any person or entity, including, without
limitation, the to Wells Fargo Bank, National Association, as collateral agent
for the lenders (including any successor thereto, the “Collateral Agent”) under
the Third Amended and Restated Credit Agreement, dated as of February 13, 2008,
among EMHC, Seller, certain other subsidiaries of EMHC, and the financial
institutions party thereto (as amended, supplemented and otherwise modified from
time to time, the “Credit Agreement”). Each of Seller and Purchaser agrees and
acknowledges that (i) this Agreement constitutes an “executory contract” as such
term is used in Title 11 of the United States Code (as amended, the “Bankruptcy
Code”), is not a financial accommodations contract for purposes of the
Bankruptcy Code and is capable of both assumption and assignment pursuant to
section 365 of the Bankruptcy Code and (ii) the rights of Seller under this
Agreement may be exercised (without the necessity of assumption) by Seller (or
any of its trustees or successors) under the Bankruptcy Code and any applicable
provisions of bankruptcy or non-bankruptcy law or by an unrelated third party,
provided, however, that in the event the trustee fails to honor this Agreement
or does not enter into an agreement to assign the Station to a third party,
whereby the Station remains with the Licensee, the Initial Payment, and any
additional payments on the Purchase Price, shall be returned to Buyer. Purchaser
agrees that neither it nor any of its affiliates shall, directly or indirectly,
(i) object to, delay, or take any other action to interfere, directly or
indirectly, in any respect of the exercise of any rights or powers hereunder
and/or the assumption and/or assignment of this Agreement pursuant to any
provision of the Bankruptcy Code or any other provision or principle of
bankruptcy or non-bankruptcy law, or (ii) encourage any person or entity to do
any of the foregoing. 


--------------------------------------------------------------------------------



(b)  Buyer hereby acknowledges that Seller will grant a security interest in all
of its rights under this Agreement to Wells Fargo Bank, National Association, as
collateral agent for the lenders (including any successor thereto, the
"Collateral Agent") under the Third Amended and Restated Credit Agreement, dated
as of February 13, 2008, among Equity Media Holdings Corporation, a Delaware
corporation (“EMHC”), Seller, certain other subsidiaries of EMHC, and the
financial institutions party thereto (as amended, supplemented and otherwise
modified from time to time, the "Credit Agreement"), and Buyer hereby consents
to the granting of such security interest. Buyer further agrees that, following
such grant, (x) Buyer shall execute and deliver any and all instruments,
certificates and documents, and take any and all actions, as the Seller or the
Collateral Agent may reasonably request from time to time to ensure that the
Collateral Agent has and maintains a first priority security interest in the
rights of the Seller under this Agreement and (y) the Collateral Agent shall
have the right, both prior to and following any default under the Credit
Agreement and without any further action by any other party hereto, to exercise
the rights of the Seller under this Agreement and to enforce the obligations of
Buyer hereunder.


13. Taxes. Seller shall be solely responsible for any sales, use or transfer tax
due as a result of this transaction.


14. Other Provisions.
 
14.1 Fees. Should any party default in the performance of any of the terms or
conditions of this Agreement, which default results in the filing of a lawsuit
for damages, specific performance, or other permitted remedy, the prevailing
party in such lawsuit shall be entitled to its reasonable legal fees and
expenses, including such fees and expenses at the appellate level. Except as
otherwise provided in this Agreement, each Party hereto shall pay its own
expenses incurred in connection with the authorization, preparation, execution
and performance of this Agreement, including, without limitation, all fees and
expenses of counsel, accountants, agents and representatives.
 
14.2 Benefit and Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, heirs and
assigns.
 
14.3 Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Delaware, without regard to the choice
of law provisions thereof.
 
14.4 Construction. The parties acknowledge and agree that this Agreement has
been fully negotiated between them and shall not be interpreted or construed
against the drafting party.
 
14.5 Notices. All notices, demands, requests or other communication required or
permitted hereunder shall be in writing and sent by certified, express or
registered mail, return receipt requested, postage prepaid, overnight air
courier service, personal delivery, or via facsimile (with proof of
transmission) to the address specified below (or to such other address which a
party shall specify to the other party in accordance herewith):


--------------------------------------------------------------------------------





 
If to Buyer:
Luken Communications, LLC
   
835 Georgia Avenue
   
Suite 600
   
Chattanooga, TN 37402
   
Attn: Henry Luken
       
If to Seller:
Woodward Broadcasting, Inc.
   
#1 Shackleford Drive,Suite 400
   
Little Rock, AR 72211
   
Attn:Greg Fess

 
Notice shall be deemed to have been given on the date of personal delivery, the
date set forth in the records of the delivery service, or on the return receipt.


14.6 Multiple Counterparts and Facsimile Signatures This Agreement may be signed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Counterpart signatures to
the Agreement delivered and received by facsimile shall be acceptable and
binding to both parties.
 
14.7 Entire Agreement. This Agreement, the Schedules and Exhibits hereto, and
all documents to be delivered by the parties pursuant hereto, collectively
represent the entire understanding and agreement between Buyer and Seller with
respect to the subject matter hereof. This Agreement supersedes all prior
memoranda and agreements between the parties hereto, and may not be modified,
supplemented or amended, except by a written instrument signed by each of the
parties hereto designating specifically the terms and provisions so modified,
supplemented or amended.
 
14.8 Captions. The section captions and headings in this Agreement are for
convenience and reference purposes only and should not affect in any way the
meaning or interpretation of his Agreement.
 
14.9 No Waiver. Unless otherwise specifically agreed in writing to the contrary:
(i) the failure of any party at any time to require performance by the other of
any provision of this Agreement shall not affect such party’s right thereafter
to enforce the same; (ii) no waiver by any party of any default by another shall
be taken or held to be a waiver by such party of any other preceding or
subsequent default; and (iii) no extension of time granted by any party for the
performance of any obligation or act by any other party shall be deemed to be an
extension of time for the performance of any other obligation or act hereunder.


--------------------------------------------------------------------------------



14.10 Further Assurances. The parties acknowledge that FCC consent is required
to transfer of the Licenses, and agree not to effect such transfer before such
consent has been obtained. At and after the Closing Date, Buyer and Seller will,
without further consideration, execute and deliver such further instruments and
documents and do such other acts and things that the other party may reasonably
request in order to effect or confirm the transactions contemplated by this
Agreement.
 
14.11. Confidentiality. Each Party agrees to maintain in confidence any
non-public information received from any other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from another party; (ii) information which is or becomes generally known
without the breach of this Section by any party; (iii) information acquired by a
party or their respective agents from a third party who was not bound to an
obligation of confidentiality; and (iv) disclosure required by law.
Notwithstanding the foregoing, Seller and its Affiliates shall be entitled to
provide all reasonable information, including any information that would be
otherwise restricted by this Section 14.11, to its lenders, administrative agent
and collateral agent under the Credit Agreement and other financing sources.
 
14.12 Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent. In the event
that an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any person or entity by
virtue of the authorship of any of the provisions of this Agreement.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and first year above written.



 
WOODWARD BROADCASTING, INC.
     
By:
       
Name:
       
Title:
       
LUKEN COMMUNICATIONS, LLC
     
By:
       
Name:
       
Title:
 


--------------------------------------------------------------------------------


 